                             Case 6:17-bk-06025-KSJ
Label Matrix for local noticing              Pablo Arias Doc 35-3           Filed 11/02/18   Page   1 of
                                                                                             BK Global and6Century 21
113A-6                                       CAPY Realty LLC                                 Patrick Butler
Case 6:17-bk-06025-KSJ                       1240 Liberty Avenue                             1095 Broken Sound Parkway, N.W.
Middle District of Florida                   Hillside, NJ 07205-2033                         Suite 100
Orlando                                                                                      Boca Raton, FL 33487-3503
Fri Nov 2 10:09:23 EDT 2018
Kristen L. Henkel                            Eliel Santos                                    Sarah Santos
M. E. Henkel, P.A.                           2090 Marsh Hawk Dr                              2090 Marsh Hawk Dr
3560 S. Magnolia Ave.                        Orlando, FL 32837-8134                          Orlando, FL 32837-8134
Orlando, FL 32806-6214


U.S. Bank, N.A.                              ADT Security Services                           ATERSO01
Kahane & Associates, P.A.                    3790 S Vaughn Way                               PO Box 1022
8201 Peters Road, Suite 3000                 Aurora, CO 80014                                Wixom, MI 48393-1022
Plantation, FL 33324-3292


Affinion Group                               Alliance One Receivables                        (p)AMSCOT CORPORATION
PO Box 11817                                 Management Inc.                                 ATTN RUBINA SHALDJIAN
Newark, NJ 07101-8117                        6565 Kimball Drive Suite 200                    600 N WESTSHORE BLVD #1200
                                             Gig Harbor, WA 98335-1206                       TAMPA FL 33609-1117


Apelles                                      Ashley Funding Services, LLC its successors     Asst Admin ATTN Adj Counsel
3700 Corporate Drive                         assigns as assignee of Laboratory               6th Floor, West Building
Suite 200                                    Corporation of America Holdings                 MCC-CC, Room W63-403
Columbus, OH 43231-4996                      Resurgent Capital Services                      1200 New Jersey Ave., SE
                                             PO Box 10587                                    Washington, DC 20590-0001
                                             Greenville, SC 29603-0587
Atlanta Check Cashers, Inc.                  Benuck & Rainey, Inc.                           Brennan & Clark Ltd
25 Technology Pkwy S #201                    25 Concord Road                                 721 E Madison
Norcross, GA 30092-2946                      Lee, NH 03861-6659                              Suite 200
                                                                                             Villa Park, IL 60181-3083


Bright House Networks                        Bull City Financial Solution                    CACH, LLC
P.O. Box 30574                               2609 N. Duke St. Ste 500                        4340 So. Monaco St
Tampa, FL 33630-3574                         Durham, NC 27704-0015                           2nd Floor
                                                                                             Denver, CO 80237-3485


Capital One                                  Capital One Bank (USA), N.A.                    CashNet USA
Attn: General Correspondence/Bankruptcy      PO Box 71083                                    PO Box 643990
Po Box 30285                                 Charlotte, NC 28272-1083                        Cincinnati, OH 45264-3990
Salt Lake City, UT 84130-0285


Central Credit Services LLC                  Central Florida Expressway                      Chase Bank
500 North Franklin Turnpike                  PO Box 585070                                   Mail Code OH-11272
Suite 200                                    Orlando, FL 32858-5070                          PO Box 182223
Ramsey, NJ 07446-1178                                                                        Columbus, OH 43218-2223


City of Orlando                              Comenity Bank/Pier 1                            Comenitycapital/overst
Parking Division                             Attn: Bankruptcy                                Comenity Bank
c/o Citation Processing Ctr                  Po Box 182125                                   PO Box 182125
PO Box 10479                                 Columbus, OH 43218-2125                         Columbus, OH 43218-2125
Newport Beach, CA 92658-0479
Commonwealthof Massachusetts Case 6:17-bk-06025-KSJ        Doc 35-3
                                             Convergent Outsoucing, Inc        Filed 11/02/18   Page   2 ofOutsourcing,
                                                                                                Convergent   6          Inc.
EZDriveMA Payment Processing                 800 Sw 39th St                                     PO Box 9004
PO Box 847840                                Renton, WA 98057-4975                              Renton, WA 98057-9004
Boston, MA 02284-7840


Credit Collection Service                      Credit Collection Services                       Credit Collections Svc
PO Box 773                                     725 Canton St.                                   PO Box 773
Needham, MA 02494-0918                         Norwood, MA 02062-2679                           Needham, MA 02494-0918



Credit Protection Assoc                        DAB Premium Finance LLC                          Delaware Dept of Transport
PO Box 802068                                  PO Box 161629                                    Delaware E-Z Pass Violations
Dallas, TX 75380-2068                          Hialeah, FL 33016-0028                           PO Box 697
                                                                                                Dover, DE 19903-0697


Dept of Hwy Safety & Mtr Veh                   Dept of Motor Vehicles                           Discover Financial
Bureau of Commercial Vehicle                   Commercial Safety Div                            Po Box 3025
& Driver Services                              60 State Street                                  New Albany, OH 43054-3025
2900 Apalachee Pkwy, MS62                      Hartford, CT 06161-0013
Tallahassee, FL 32399-0625

Dulles Greenway                                E-Pass Service Center                            E-Zpass MA Customer Serv Ctr
45305 Catalina Ct., Ste 102                    PO Box 720218                                    27 Midstate Drive
Sterling, VA 20166-2337                        Orlando, FL 32872-0218                           Auburn, MA 01501-1800



Eastern Revenue Inc                            Elizabeth River Tunnels                          Elmira Heights Village Court
998 Old Eagle School Rd                        700 Port Centre Pkwy                             215 Elmwood Ave.
Wayne, PA 19087-1805                           Suite 2B                                         Elmira, NY 14903-1736
                                               Portsmouth, VA 23704-5901


Envision Payment Solutions                     Evergreen AES                                    Evergreen AES
PO Box 157                                     1000 South 1st Street                            7416 Highway 329
Suwanee, GA 30024-0157                         Shelbyville, KY 40065-1053                       Crestwood, KY 40014-8884



Evolution Insurance Brokers                    Evolution Insurance Brokers, LLC                 Express Lanes
8722 Harrison St                               C/O Marcadis Singer, PA                          c/o JPMorgan CHase Bank NA
Sandy, UT 84070-1420                           5104 S Westshore Blvd                            PO Box 28148
                                               Tampa, FL 33611-5650                             New York, NY 10087-8148


FDOT Toll Enforcement                          Financial Carrier Services                       (p)FIRST NATIONAL COLLECTION BUREAU
PO Box 105477                                  13325 S Point Blvd                               50 W LIBERTY ST
Atlanta, GA 30348-5477                         Charlotte, NC 28273-5820                         STE 250
                                                                                                RENO NV 89501-1973


Firts Premier Bank                             Florida Department of Revenue                    Florida KidCare
601 S Minneapolis Ave                          Bankruptcy Unit                                  PO Box 591
Sioux Falls, SD 57104                          Post Office Box 6668                             Tallahassee, FL 32302-0591
                                               Tallahassee FL 32314-6668
Geico                          Case 6:17-bk-06025-KSJ        DocFinance
                                               Greenlight Premium 35-3          Filed 11/02/18   Page   3 ofPremium
                                                                                                 Greenlight   6 Finance
One Geico Center                                 7016 Orizaba Ave                                PO Box 66501
Macon, GA 31296-0001                             El Paso, TX 79912-2265                          Saint Louis, MO 63166-6501



Hadley & Lyden Inc                               Harris & Harris, Ltd.                           Health Works Medical Group
PO Box 700                                       111 West Jackson Blvd                           PO Box 404473
Winter Park, FL 32790-0700                       Suite 400                                       Atlanta, GA 30384-4473
                                                 Chicago, IL 60604-4135


Internal Revenue Service                         Internal Revenue Service                        JL Walston & Associates
Centralized Insolvency Opera                     Post Office Box 7346                            Attn: Bankruptcy
PO Box 7346                                      Philadelphia PA 19101-7346                      2609 N Duke St, Ste 501
Philadelphia, PA 19101-7346                                                                      Durham, NC 27704-3019


(p)JEFFERSON CAPITAL SYSTEMS LLC                 Jose AugustoFernandesDaSilva                    LCA Collections
PO BOX 7999                                      c/o Lavenia D. Santos, Esq.                     PO Box 2240
SAINT CLOUD MN 56302-7999                        Florida Justice Law Group                       Burlington, NC 27216-2240
                                                 7777 Glades Road Suite 100
                                                 Boca Raton, FL 33434-4150

LRM Leasing Company, Inc.                        LRM Leasing Company, Inc.                       LWD Transportation LLC
858 S. Andrews Ave.                              c/o Moffa & Breuer, PLLC                        5014 Cobalt Ct.
Pompano Beach, FL 33069                          1776 N. Pine Island Rd. #102                    Lake Worth, FL 33463-5959
                                                 Plantation, FL 33322-5200


LabCorp                                          Labor Compliance Service                        Law Enforcement Systems Inc
PO Box 2240                                      113 S Monroe St                                 PO Box 2182
Burlington, NC 27216-2240                        1st Floor                                       Milwaukee, WI 53201-2182
                                                 Tallahassee, FL 32301-1529


Linebarger Goggan Blair &                        MCA Servicing                                   MRS Associates
Sampson LLP Attorneys at Law                     40 Exchange Place                               1930 Onley Avenue
8130 Baymeadows Circle W                         Suite 1306                                      Cherry Hill, NJ 08003-2016
Suite 203                                        New York, NY 10005-2743
Jacksonville, FL 32256-1812

Marcadis Singer PA                               Marcadis Singer, PA                             Maryland Transportation Auth
5104 S. Westshore Boulvard                       5104 South Westshore Blvd                       PO Box 17600
Tampa, FL 33611-5650                             Tampa, FL 33611-5650                            Baltimore, MD 21297-1600



MassDOT                                          Mid Am B&T Credit Card                          Midland Credit Management
Commonwealthof Massachusetts                     PO Box 68                                       2365 Northside Drive
PO Box 717440                                    Ralla, MO 65402-0068                            Suite 300
Boston, MA 02241-7440                                                                            San Diego, CA 92108-2709


NCDMV Fiscal Section                             NJ E-Z Pass                                     NYC Dept of Finance
PO Box 29615                                     Violations Processing Center                    Parking Violations
Raleigh, NC 27626-0615                           PO Box 4971                                     Church Street Station
                                                 Trenton, NJ 08650-4971                          PO Box 3600
                                                                                                 New York, NY 10008-3600
National Auto Lenders          Case 6:17-bk-06025-KSJ        Doc
                                               National Pen Co. LLC35-3         Filed 11/02/18   Page
                                                                                                 New York4 State
                                                                                                           of 6 Dept
14645 Nw 77th Ave Ste 20                         Credit Dept.                                    of Taxation and Finance
Miami Lakes, FL 33014-2569                       12121 Scripps Summit Drive                      W A Harriman Campus
                                                 Suite 200                                       Albany, NY 12227-0001
                                                 San Diego, CA 92131-4609

New York Thruway                                 North Texas Tollway Auth                        Northland Group Inc
Violations Processing Center                     PO Box 660244                                   PO Box 390846
PO Box 15186                                     Dallas, TX 75266-0244                           Mail Code GLXD98
Albany, NY 12212-5186                                                                            Minneapolis, MN 55439-0846


Orange County Circuit Court                      Orange County Tax Collector                     PA Turnpike Toll by Plate
2017-CA-2749-O                                   PO Box 545100                                   8000C Derry Street
425 N. Orange Ave.                               Orlando FL 32854-5100                           Harrisburg, PA 17111-5200
Orlando, FL 32801-1544


Pearl Beta Funding LLC                           Penn Credit Corp                                Pennsylvania Dept of Revenue
100 William Street                               PO Box 988                                      Bureau of Corporation Taxes
9th Floor                                        Harrisburg, PA 17108-0988                       PO Box 280701
New York, NY 10038-5056                                                                          Harrisburg, PA 17128-0701


Pennsylvania Turnpike Comm.                      Performant                                      Pinnacle Credit Services, LLC its successors
Violation Processing Center                      PO Box 9046                                     assigns as assignee of Cellco
8000 C Derry Street                              Pleasanton, CA 94566-9046                       Partnership d/b/a Verizon Wireless
Harrisburg, PA 17111-5287                                                                        Resurgent Capital Services
                                                                                                 PO Box 10587
                                                                                                 Greenville, SC 29603-0587
Port Authority of NY & NJ                        Portfolio Recovery Ass                          Portfolio Recovery Ass
Violations Processing Center                     120 Corporate Blvd Ste 1                        PO Box 12914
PO Box 15186                                     Norfolk, VA 23502-4952                          Norfolk, VA 23541-0914
Albany, NY 12212-5186


Prime Insurance Co.                              Professional Acct Management                    Progressive
8722 South 300 West                              PO Box 1153                                     PO Box 105428
Sandy, UT 84070-1420                             Milwaukee, WI 53201-1153                        Atlanta, GA 30348-5428



Providence & Worcester RR Co                     Quantum3 Group LLC as agent for                 Retrieval-Master Creditors
75 Hammond Street                                MOMA Funding LLC                                Bureau, Inc.
Worcester, MA 01610-1729                         PO Box 788                                      PO Box 1235
                                                 Kirkland, WA 98083-0788                         Elmsford, NY 10523-0935


Santander Consumer USA                           Select Portfolio Servicing, Inc                 Southwest Credit Systems
Attn: Bankruptcy Dept.                           Po Box 65250                                    4120 International Parkway Ste 1100
PO Box 560284                                    Salt Lake City, UT 84165-0250                   Carrollton, TX 75007-1958
Dallas, TX 75356-0284


State of Maryland                                Stellar Recovery Inc                            Suffolk County Treasurer
Central Collection Unit                          Attn: Bankruptcy                                Red Light Safety Program
300 W Preston Street                             4500 Salisbury Road Ste 105                     PO Box 778
Baltimore, MD 21201-2307                         Jackonville, FL 32216-8035                      Baltimore, MD 21203-0778
Sun West Mortgage Co I         Case 6:17-bk-06025-KSJ
                                               Sunpass     Doc 35-3          Filed 11/02/18   Page   5 of
                                                                                              Synchrony    6
                                                                                                        Bank/Walmart
18303 Gridley Rd                              PO Box 880029                                   Attn: Bankruptcy
Cerritos, CA 90703-5400                       Boca Raton, FL 33488-0029                       Po Box 956060
                                                                                              Orlando, FL 32896-0001


Syncrony Bank                                 (p)T MOBILE                                     TBF Financial LLC
PO Box 965064                                 C O AMERICAN INFOSOURCE LP                      740 Waukegan Road
Orlando, FL 32896-5064                        4515 N SANTA FE AVE                             Suite 404
                                              OKLAHOMA CITY OK 73118-7901                     Deerfield, IL 60015-5505


(p)TD BANKNORTH NA                            TD Bank, USA                                    Taj Financial Services
70 GRAY ROAD                                  by American InfoSource LP as agent              90 Dayton Ave. Ste 121
FALMOUTH ME 04105-2299                        PO Box 248866                                   Passaic, NJ 07055-7041
                                              Oklahoma City, OK 73124-8866


Target                                        TaxServ Capital Services                        Tidewater Finance Co
C/O Financial & Retail Srvs                   750 Main Street                                 PO Box 41067
Mailstopn BT POB 9475                         Suite 510                                       Norfolk, VA 23541-1067
Minneapolis, MN 55440-9475                    Hartford, CT 06103-2709


(p)TIDEWATER FINANCE COMPANY                  Titewater Credit Services                       Total Visa
P O BOX 13306                                 PO Box 15243                                    PO Box 91510
CHESAPEAKE VA 23325-0306                      Chesapeake, VA 23328-5243                       Sioux Falls, SD 57109-1510



Transworld Systems, Inc                       US Dept of Transportation                       US Dept of Transportation
507 Prudential Road                           802 Cromwell Park Dr.                           Fed Motor Carrier Safety Adm
Horsham, PA 19044-2308                        Suite N                                         Eastern Service Center
                                              Glen Burnie, MD 21061-2563                      802 Cromwell Park Dr Ste N
                                                                                              Glen Burnie, MD 21061-2563

US Dept of Treasury                           US Healthworks                                  US Healthworks EBO
Bureau of Fiscal Service                      Employer Service Billing                        PO Box 1008
PO Box 830794                                 3440 Preston Ridge Rd                           Alpharetta, GA 30009-1008
Birmingham, AL 35283-0794                     Building 4 Ste 250
                                              Alpharetta, GA 30005-5447

Union County                                  United Commercial Collection                    Verliance Inc
Special Civil Part                            4455 Genesee Street                             43525 Ridge Park Drive
Old Annex, 3rd Floor                          Suite 116                                       Suite 300
2 Broad St                                    Buffalo, NY 14225-1955                          Temecula, CA 92590-3682
Elizabeth, NJ 07201-2202

West Virginia Parkways Auth                   Williams, Babbit, & Weisman                     Marie E. Henkel +
Customer Service Center                       5255 N. Federal Highway                         3560 South Magnolia Avenue
Charleston, WV 25325-1469                     Third Floor                                     Orlando, FL 32806-6214
                                              Boca Raton, FL 33487-4913


United States Trustee - ORL7/13 +             Marc G Granger +                                Taji S. Foreman +
Office of the United States Trustee           Kahane and Associates                           Kahane and Associates
George C Young Federal Building               8201 Peters Road, Suite 3000                    8201 Peters Road, Suite 3000
400 West Washington Street, Suite 1100        Plantation, FL 33324-3292                       Plantation, FL 33324-3292
Orlando, FL 32801-2210
Kristen Henkel +             Case 6:17-bk-06025-KSJ        Doc
                                             Alejandro Rivera + 35-3              Filed 11/02/18         Page   6 of 6with a ’+’ at the end of the
                                                                                                         Note: Entries
M.E. Henkel, P.A.                                    Alejandro Rivera, P.A.                               name have an email address on file in CMECF
3560 S Magnolia Avenue                               1400 W. Oak Street, F
Orlando, FL 32806-6214                               Kissimmee, FL 34741-4000




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Amscot                                               First National Collection                            Jefferson Capital Systems
PO Box 25137                                         Bureau, Inc.                                         16 Mcleland Rd
Tampa, FL 33622-5137                                 610 Waltham Way                                      Saint Cloud, MN 56303
                                                     Sparks, NV 89434


T-Mobile                                             TD Bank                                              Tidewater Finance Company
Attn: Bankruptcy Team                                Two Portland Square                                  P.O. Box 13306
PO Box 53410                                         Portland, ME 04112                                   Chesapeake, VA 23325
Bellevue, WA 98015-3410




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Karen S. Jennemann                                End of Label Matrix
Orlando                                              Mailable recipients   152
                                                     Bypassed recipients     1
                                                     Total                 153
